--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT dated as of the 16 day of May, 2006.

BETWEEN:

ICP SOLAR TECHNOLOGIES INC., of
7075 Place Robert-Joncas, Unit 131, Montreal, Quebec
Canada H4M 2Z2

(hereinafter called the “Borrower”)

OF THE FIRST PART

AND:

FC FINANCIAL SERVICES INC., of
110 Jardin Drive Suite 13-14, Concord, Ontario
Canada L4K 2T7

(hereinafter called the “Lender”)

OF THE SECOND PART

WHEREAS:

A.                        The Borrower has requested that the Lender lend
$1,000,000 US to the Borrower;

B.                        The Lender has agreed to lend such sum to the Borrower
subject to the terms and upon the conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the sum of $1.00
paid by each party to the other (the receipt of which is hereby acknowledged)
the parties hereto mutually covenant and agree as follows:

1.                        INTERPRETATION

1.1                     Definitions. Where used herein or in any amendment
hereto each of the following words and phrases shall have the meanings set forth
as follows:

  (a)

“Agreement” means this Loan Agreement including the Schedules hereto together
with any amendments hereof;

        (b)

“Event of Default” means any event set forth in paragraph 5.1;

        (c)

“Loan” means the loan of $1,000,000 (US) to be made by the Lender to the
Borrower in accordance with this Agreement;


--------------------------------------------------------------------------------

- 2 -

  (d)

“Maturity Date” means the earlier of November 8, 2006 or 90 days following the
date of closing of the acquisition of ICP Solar Technologies Inc. by FC
Financial Services Inc. pursuant to the Term sheet dated May 8, 2006; and

        (e)

“Principal Sum” means the sum of $1,000,000 (US).

1.2                     Number and Gender. Wherever the singular or the
masculine are used herein the same shall be deemed to include the plural or the
feminine or the body politic or corporate where the context or the parties so
require.

1.3                     Headings. The headings to the articles, paragraphs,
subparagraphs or clauses of this Agreement are inserted for convenience only and
shall not affect the construction hereof.

1.4                     References. Unless otherwise stated a reference herein
to a numbered or lettered article, paragraph, subparagraph or clause refers to
the article, paragraph, subparagraph or clause bearing that number or letter in
this Agreement. A reference to this Agreement or herein means this Loan
Agreement, including the Schedules hereto, together with any amendments thereof.

1.5                     Currency. All dollar amounts expressed herein refer to
lawful currency of the United States of America.

2.                       TERMS OF LOAN

2.1                     Loan and Repayment. The Lender hereby agrees to lend to
the Borrower the Principal Sum and the Borrower acknowledges receipt of the
Principal Sum. The Loan shall be repaid by the Borrower on the Maturity Date.

2.2                     Interest. The Borrower shall pay interest at a rate of
10% per annum, payable on the Maturity Date. After the occurrence of and during
the continuance of an event of default, the Borrower shall pay interest from the
date of default at the rate of 2% per month compounded monthly.

2.3                     Promissory Note(s). The Loan payable on the Maturity
Date shall be evidenced by a promissory note executed by the Borrower in favour
of the Lender in the form attached hereto as Schedule “A” (the “Promissory
Note”).

--------------------------------------------------------------------------------

- 3 -

3.                       SECURITY

3.1                     Security. To secure the repayment of the Loan and the
payment of all other monies due hereunder, Sass Peress, Peress Family Trust,
Arlene Ades and Joel Cohen (the “ICP Shareholders”) shall guarantee repayment
pursuant to a guarantee in the form attached hereto as Schedule B (the
“Guarantee”) and to secure such Guarantee will grant to the Lender a pledge of
certain shares of the Borrower in the form attached hereto as Schedule “C” (the
“Share Pledge Agreement”). The Lender’s recourse pursuant to the Guarantee shall
be limited to realization of the shares pledged pursuant to the Share Pledge
Agreement and the ICP Shareholders shall not be personally responsible for any
deficiency under the Guarantee or Share Pledge Agreement.

4.                       REPRESENTATIONS AND WARRANTIES

4.1                     Representations. The Borrower represents and warrants to
the Lender, and acknowledges that the Lender is relying upon such
representations and warranties in entering into this Agreement, as follows:

  (a)

this Agreement has been duly authorized by all required corporate action on the
part of the Borrower;

        (b)

the Borrower has the capacity to enter into this Agreement, and the execution of
this Agreement and the completion of the transactions contemplated hereby shall
not be in violation of the certificate and articles of incorporation and by-laws
of the Borrower or any agreement to which the Borrower is a party;

        (c)

there are 3,064,291 shares of common stock of the Borrower issued and
outstanding as of the date hereof, and there are no other shares now
outstanding; and

        (d)

there are no options, warrants or other securities, rights or obligations
convertible into or exchangeable for, or giving any person any right to acquire,
any shares of the Borrower outstanding.

5.                       EVENTS OF DEFAULT AND REMEDIES

5.1                     Events of Default. Any one or more of the following
events, whether or not any such event shall be voluntary or involuntary or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body, shall constitute an Event of Default:

--------------------------------------------------------------------------------

- 4 -

  (a)

if the Borrower defaults in the payment of any monies due under the Promissory
Note as and when the same is due;

        (b)

if the Borrower defaults in the observance or performance of any other provision
hereof;

        (c)

if an order is made or a resolution is passed or a petition is filed for the
liquidation or winding-up of the Borrower; or

        (d)

if the Borrower commits an act of bankruptcy or makes a general assignment for
the benefit of its creditors or otherwise acknowledges its insolvency.

5.2                     Remedies Upon Default. Upon the occurrence of any Event
of Default and at any time thereafter, provided that the Borrower has not by
then remedied such Event of Default, the Lender may, in its discretion, by
notice to the Borrower, declare this Agreement to be in default. At any time
thereafter, while the Borrower shall not have remedied such Event of Default,
the Lender, in its discretion, may:

  (a)

declare the Loan and other monies owing by the Borrower to the Lender hereunder
to be immediately due and payable;

        (b)

demand payment from the Borrower and the ICP Shareholders and exercise any or
all of its remedies under this Agreement the Guarantee and the Share Pledge
Agreement.

5.3                     Other Security. The rights and powers conferred by
subparagraph 5.2 are in addition to and not in substitution for the Guarantee,
the Share Pledge Agreement or any other security, which the Lender now or from
time to time may hold or take from the Borrower in relation to this Agreement.

5.4                     Remedies Non-Exclusive. No remedy conferred on the
Lender hereby or in the Share Pledge Agreement is intended to be exclusive. Each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under the Guarantee and/or the Share Pledge Agreement
or now or hereafter existing at law or in equity or by statute or otherwise. The
exercise or commencement of exercise by the Lender of any one or more of such
remedies shall not preclude the simultaneous or later exercise by the Lender of
any or all other such remedies.

6.                       MISCELLANEOUS

6.1                     Notices. Any notice required or permitted to be given
under this Agreement shall be in writing and may be given by delivering same or
mailing same by registered mail or sending same by telecopier or other similar
form of communication to the following addresses:

--------------------------------------------------------------------------------

- 5 -

  The Borrower: 7075 Place Robert-Joncas, Unit 131     Montreal, Quebec  
 Canada H4M 2Z2           Telecopier No.: 514.270.3677               The Lender:
110 Jardin Drive Suite 13-14     Concord, Ontario     Canada L4K 2T7          
Telecopier No.: 905.761.1095

Any notice so given shall:

  (a)

if delivered, be deemed to have been given at the time of delivery;

        (b)

if mailed by registered mail, be deemed to have been given on the fifth business
day after and excluding the day on which it was so mailed, but should there be,
at the time of mailing or between the time of mailing and the deemed receipt of
the notice, a mail strike, slowdown or other labour dispute which might affect
the delivery of such notice by the mails, then such notice shall be only
effective if actually delivered; and

        (c)

if sent by telecopier or other similar form of communication, be deemed to have
been given or made on the first business day following the day on which it was
sent.

Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.

6.2                     Amendments. Neither this Agreement nor any provision
hereof may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge or termination is sought.

6.3                     Entire Agreement. This Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and undertakings, whether oral or written, pertaining to the subject
matter hereof.

6.4                     Action on Business Day. If the date upon which any act
or payment hereunder is required to be done or made falls on a day which is not
a business day, then such act or payment shall be performed or made on the first
business day next following.

6.5                     No Merger of Judgment. The taking of a judgment on any
covenant contained herein or on any covenant set forth in any other security for
payment of any indebtedness hereunder or performance of the obligations hereby
secured shall not

--------------------------------------------------------------------------------

- 6 -

operate as a merger of any such covenant or affect the Lender’s right to
interest at the rate and times provided in this Agreement on any money owing to
the Lender under any covenant herein or therein set forth and such judgment
shall provide that interest thereon shall be calculated at the same rate and in
the same manner as herein provided until such judgment is fully paid and
satisfied.

6.6                     Severability. If any one or more of the provisions of
this Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality or enforceability of such provision shall
not in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

6.7                     Successors and Assigns. This Agreement shall enure to
the benefit of and be binding upon all parties hereto and their respective
successors and assigns, as the case may be.

6.8                     Governing Law. This Agreement shall be governed by and
be construed in accordance with the laws of the Province of Ontario.

6.9                     Time. Time is of the essence of this Agreement.

6.10                   Consent to Jurisdiction

  (a)

The Borrower hereby irrevocably submits to the jurisdiction of any Ontario court
sitting in Toronto, Ontario, in any action or proceeding arising out of or
relating to this Agreement, and hereby irrevocably agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Ontario court. The Borrower hereby irrevocably waives, to the fullest extent it
may effectively do so, the defence of an inconvenient forum to the maintenance
of such action or proceeding. The Borrower agrees that a final judgement in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

        (b)

Nothing in this Section shall affect the right of the Lender to serve legal
process in any other manner permitted by law or affect the right of the Lender
to bring any action or proceeding against the Borrower or its property in the
courts of other jurisdictions.

6.11                   Independent Legal Advice. This Agreement has been
prepared by Northwest Law Group acting solely on behalf of the Lender and the
Borrower acknowledges that it has been advised to obtain independent legal
advice.

--------------------------------------------------------------------------------

- 7 -

6.12                   Counterpart Execution. This Agreement may be executed in
counterparts which together shall form one and the same instrument.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

ICP SOLAR TECHNOLOGIES INC.
by its authorized signatory:

 

/s/ Sass M. Peress   Sass M. Peress   Chief Executive Officer           FC
FINANCIAL SERVICES INC.   by its authorized signatory:       /s/ Terry
Chebountchak   Terry Chebountchak   President  


--------------------------------------------------------------------------------

SCHEDULE “A”

PROMISSORY NOTE

--------------------------------------------------------------------------------

SCHEDULE “B”

GUARANTEE

--------------------------------------------------------------------------------

SCHEDULE “C”

SHARE PLEDGE AGREEMENT

--------------------------------------------------------------------------------